PER CURIAM.
The appellants were defendants below in a suit to enforce promissory notes. They contend that the court wrongfully applied to the facts of this case the principle of law that lack of consideration is not a defense to an action upon renewal notes. See Padgett v. Lewis, 54 Fla. 177, 45 So. 29 (1907); Price v. Airlift International, Inc., Fla.App.1966, 181 So.2d 549, 550. A review of the record reveals sufficient evidence to support the determination of the trial judge as a trier of fact that the notes sued upon were renewal notes within the meaning of the rule of law cited.
The appellee has cross-appealed and assigned as error the failure of the trial *349judge to allow an attorney’s fee as provided in the note. No error has been demonstrated because appellee, as plaintiff, failed to introduce or tender evidence upon the issue. See Thoni v. Thoni, Fla.App.1965, 179 So.2d 420.
Affirmed.